Citation Nr: 0739957	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  06-21 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include bipolar disorder, manic depression, 
and/or post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1969 to January 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Boston, MA, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which found no new and material 
evidence had been submitted to reopen the veteran's service 
connection claims for PTSD and for a psychiatric disability, 
claimed as bipolar disorder and/or manic depression.  The 
veteran subsequently initiated and perfected appeals of these 
determinations.  During the course of this appeal, the 
veteran relocated, and his appeal was transferred to the 
Columbia, SC, VA RO.  In October 2007, he testified before 
the undersigned Acting Veterans Law Judge, seated at the RO.  

The Board notes as an initial matter that the RO denied the 
veteran's claims within the August 2005 rating decision based 
on a failure to submit new and material evidence pursuant to 
38 U.S.C.A. § 5108 (West 2002).  However, on further review 
the Board notes service connection for PTSD and a bipolar 
disorder were initially denied within a July 2004 rating 
decision, and again in December 2004, after reconsideration 
following the receipt of additional medical evidence.  
Pursuant to 38 C.F.R. § 3.156(b), additional evidence 
received while a claim is still pending will be considered as 
part of the original claim.  Furthermore, a claim does not 
become final until the one-year appeals period has expired.  
38 U.S.C.A. § 7105(b)(1) (West 2002); 38 C.F.R. § 3.160(d) 
(2007).  Because the appeals period had not expired for the 
RO's most recent December 2004 denial on the merits of the 
claims on appeal, the Board finds 38 U.S.C.A. § 5108 does not 
apply, as the December 2004 decision was not final by August 
2005.  Therefore, adjudication of the service connection 
issues on the merits is appropriate at this time.  
Additionally, because the veteran is essentially seeking 
service connection for a psychiatric disability under a 
variety of diagnoses, including PTSD, bipolar disorder, 
and/or manic depression, his appeal has been condensed into a 
single issue inclusive of all his contentions.  


FINDING OF FACT

Competent evidence establishes that the veteran's diagnosed 
bipolar disorder with psychotic features manifested during 
his military service or within a year thereafter.  


CONCLUSION OF LAW

The requirements for a grant of service connection for a 
psychiatric disability, diagnosed as bipolar disorder with 
psychotic features, have been met.  38 U.S.C.A. §§ 1110, 
1112, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  To the extent there 
may be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with the issue on 
appeal given the favorable nature of the Board's decision 
with regard to the pending claim.  

The veteran seeks service connection for a psychiatric 
disability, to include PTSD, bipolar disorder, and/or manic 
depression.  Service connection may also be awarded for 
certain disabilities, such as psychoses, which manifest to a 
compensable degree within a statutorily-prescribed period of 
time.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  During the pendency 
of this appeal, 38 C.F.R. § 3.384 was added to further define 
"psychoses" as found at 38 C.F.R. § 3.309.  This regulation 
defines psychoses to include schizophrenia, schizoaffective 
disorder, and brief psychotic disorder.  38 C.F.R. § 3.384 
(effective August 28, 2006).  As with any claim, when there 
is an approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim on 
appeal.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).  

The veteran's service medical records are negative for any 
diagnosis of or treatment for a diagnosed psychiatric 
disability.  However, his service personnel records confirm 
he was named as an involved party in the investigation of a 
soldier who died in November 1970 of a self-inflicted gunshot 
wound.  This fact tends to support the veteran's assertion 
that he witnessed a soldier enter a restroom with a loaded 
rifle and shoot himself.  The Board further notes that the 
veteran's performance evaluations, while initially stellar, 
gradually declined over the term of his military service.  
According to a July 1971 memorandum, his superiors determined 
it would not be in the best interests of the service for the 
veteran to remain on active duty, and he was subsequently 
separated from service in January 1972.  These records lend 
support to the veteran's contentions that he first began to 
experience psychiatric symptoms during military service, and 
his military performance declined as a result.  

Post-service, private medical records confirm the veteran 
began receiving medical treatment for psychiatric symptoms as 
early as December 1974, when depression was initially 
suspected.  Thereafter, his psychiatric state further 
declined, and in 1976 he began the first of what would be 
several inpatient hospitalizations for psychiatric symptoms.  
His diagnoses have included bipolar disorder, depression, 
manic depression, schizoaffective disorder, and PTSD, and he 
has been on a regular pattern of psychiatric treatment and 
medication since that time, continuing to the present.  

Upon receipt of his claim, the veteran was afforded VA 
psychiatric examination in May 2004.  The VA examiner both 
evaluated the veteran and reviewed his claims file.  Upon 
such review, the examiner determined the veteran's diagnostic 
picture was "quite complicated", as a number of 
"overlapping disorders" were present.  While the evidence 
did not appear to support a diagnosis of PTSD, a diagnosis of 
bipolar disorder with psychotic features was warranted.  
Additionally, the examiner found it "much more likely than 
not, that the seeds of this veteran's bipolar disorder 
occurred while he was in the service if not earlier and 
almost certainly within one year of his discharge from the 
service since he was hospitalized with the illness three 
years after he was discharged."  [Emphasis added.]  The 
examiner went on to say that these illnesses (bipolar 
disorder), unlike physical illnesses, "take years to 
develop."  No medical opinion has been proffered to refute 
these findings.  

As noted above, the veteran has voluminous private and VA 
psychiatric treatment records which need not be discussed in 
detail here.  Nevertheless, the evidence tends to support a 
current diagnosis of bipolar disorder, and suggests such a 
disability began during active military service.  In the 
absence of any affirmative evidence to the contrary, and in 
light of 38 U.S.C.A. § 5107, the benefit of the doubt 
provision, the Board finds service connection for a 
psychiatric disability, diagnosed as bipolar disorder, is 
warranted.  

The Board acknowledges the fact that the veteran has also 
claimed service connection for PTSD.  As discussed above, the 
May 2004 VA examination clearly indicated that the veteran 
does not meet the requirement for a diagnosis of PTSD.  
Subsequent treatment records, however, show that a diagnosis 
of PTSD has been rendered, and that the veteran is receiving 
treatment for the same.  Consideration has therefore been 
given as to whether an additional VA examination is warranted 
to determine whether or not the veteran truly suffers from 
PTSD.  However, given the clearly favorable outcome of this 
decision, and that the veteran's bipolar disorder and 
possible PTSD appear to have co-morbid symptomatology, the 
Board finds that no useful purpose would be served in making 
an examination request.  Indeed, the evaluation of bipolar 
disorder and PTSD fall under the same diagnostic criteria.  
See 38 C.F.R. § 4.130, Diagnostic Codes 9411, 9432 (2007).


ORDER

Entitlement to service connection for bipolar disorder is 
granted.  



____________________________________________
M. A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


